Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final, Necessitated by Amendment
Applicants' response to the Non-Final Office Action mailed 20 January 2022, has been entered and the Remarks therein, filed 20 May 2022, are fully considered here.
This action is a Final Office Action, based on new grounds under 35 U.S.C. §112(a), 35 U.S.C. §112(b), and 35 U.S.C. §103 over Vaajasaari et al. in view of Choudhary et al., Gay et al., and Yin et al., and further in view of Zhang et al., necessitated by Applicants’ amendment received 20 May 2022, specifically, amended claim 1, and new claims 47-49. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Status of Claims
Claims 1, 3, 10, 11, 25, 28 and 47-49 are pending.
	Claims 1, 3, 10, 11, 25, 28 and 47-49 are rejected.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/IL2015/051269, 12/30/2015, which claims benefit of 62/097,753, 12/30/2014, and claims benefit of 62/116,972, 02/17/2015, and claims benefit of 62/195,309, 07/22/2015.
Applicant has complied with all of the conditions for receiving the benefit of the earliest filing date under 35 U.S.C. §120 or §365(c).
Claims 1, 3, 10, 11, 25, 28 and 47-49 have the effective filing date of 20 December 2014.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04 March 2022, 19 May 2022 and 27 June 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

However, the following individual documents are not being considered for reasons specific to the cited references, as follows:
	Non-patent literature (NPL) citations #1, #2, #3, #4, #10, and #30 on the IDS received 04 March 2022 are not being considered because no copies were provided.
  
It is not clear if this was an error by the Office or Applicant. Applicant may provide copies of the missing references in response to this Office action for consideration without the necessity of filing an additional IDS statement under the provisions of 37 CFR 1.97(f).

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 10, 11, 25, 28 and 47-49 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
[This rejection was cited in the Non-Final Office Action mailed 20 January 2022 and is maintained here, but is revised in view of Applicant’s amendment.]

The instant claims were analyzed for eligibility pursuant to the Patent Subject Matter Eligibility Guidance as presented in MPEP 2106. The instant claims are drawn to a cell population, comprising in vitro generated human retinal pigment epithelium (RPE) cells. 
As such, the instant claims are drawn to a composition of matter, which is a statutory category of invention. (STEP 1: YES).

The cell population, described in claims 1, 3, 10, 11, 25, 28 and 47-49 comprises in vitro generated RPE cells which co-express premelanosome protein (PMEL17) and cellular retinaldehyde binding protein (CRALBP) at a level of at least 95%, and which, when in a monolayer, exhibit a transepithelial electrical resistance (TEER) that is greater than 100, 150 or 500 ohms/cm2. The cells, when in the presence of an intraocular irrigating solution, remain 70% and 93% viable after 8 hours. The cells are in suspension, including single cell suspension.
Although the RPE cells are in vitro generated, the generation of said population of cells could simply encompass the propagation of naturally occurring RPE cells in vitro (e.g., so as to produce “daughter” cells, which, in turn, would be ‘in vitro generated’, and be essentially identical to the original naturally occurring RPE “mother” cells). That is, the description of the cells as being ‘in vitro generated’ is broadly generic. Vaajasaari et al. (on the record and cited below in the 103 rejection)) teaches that CRALBP is a protein that is typically expressed in RPE cells (pg. 567, column 1, para. 1). PMEL is one of several genes typically expressed in RPE cells (pg. 567, column 1, lines 8-12).
In addition, claims 25 and 28 are product-by-process claims, and the patentability of the product does not depend upon its method of production (MPEP 2113). In addition, claim 1 recites a condition under which the claimed cell population has a certain property (i.e., when in the presence of an intraocular irrigating solution, the cell population remains at least 91% viable after about 8 hours). However, it is not clear that being in the presence of an intraocular irrigating solution would impart (a) (bio)physical or (bio)chemical characteristic(s) on the cell population which would render them different from their (a) naturally occurring characteristic(s).
Therefore, because PMEL and CRALBP are typically co-expressed by RPE cells, one would expect that at least 95% of the cells in any given population of RPE cells would co-express these marker genes/proteins. Cao et al. (on the record) teaches that RPE cells maintain tight junctions as a monolayer in vivo and have a high TEER of 448Ω/cm2 (pg. 5553, column 1, lines 3-11 [Ω = ohm]). 
As such, the instant claims recite a judicial exception (natural phenomenon/product of nature) in the form of a population of naturally occurring RPE cells (STEP 2A, PRONG ONE: YES).

The instant claims are drawn to a population of RPE cells which is a judicial exception, and not a method of administering the composition. The intended use, recited in claim 1, describes the population of cells as being used for the treatment of retinal degenerative diseases. The intended use does not describe a specific therapeutic application, and is akin to ‘apply it’-type language.
As such, the instant claims do not recite additional elements that integrate the judicial exception into a practical application of the exception (STEP 2A, PRONG TWO: NO).

When the claims are considered in aggregate, including dependent claims 3, 10 and 11 which describe the physical characteristics of the RPE cell population, the above population of RPE cells does not appear to be significantly different from its naturally occurring counterpart. The collective references of Skeie et al., Elliot et al., R&D Systems, and Shi et al. (on the record and cited below in the 103 rejection) show that RPE cells secrete angiogenin, TIMP-2, sgp130, and TNF-R1. Laursen et al. (on the record) teaches that cells exhibiting the cell markers Oct4+TRA-1-60+ are characteristic of (undifferentiated) ESCs (pg. 89, Abstract). Therefore, one would expect that the Oct4+TRA-1-60+ cell markers would be detectably low or undetectable in a population of (differentiated) RPE cells. Vaajasaari et al. also teaches that bestrophin is one of the genes that is typically expressed by RPE cells (pg. 567, column 1, lines 8-12). With regard to claim 1, the level of viability of the RPE cells when in the presence of an intraocular irrigating solution appears to be affected by the type of intraocular irrigating solution concomitant with the inherent properties of the RPE cells (Yin et al. (on the record and cited in the 103 rejection below)).
In addition, nothing in the instant specification suggests that the population of RPE cells exhibits any markedly different characteristics, with respect to structure and/or function, to distinguish said cells from their naturally occurring counterparts. The population of RPE cells, as claimed, appear to amount to nothing more than RPE cells which express the inherent biochemical characteristics of naturally occurring RPE cells, whether as a single cell suspension or in a monolayer. 
As such, the instant claims do not recite any additional elements that amount to significantly more than the judicial exception (STEP 2B: NO).
Accordingly, the instant claims do not constitute patent eligible subject matter under 35 USC §101.
[All references cited in the Non-Final Office Action mailed 20 January 2022.]

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(a)
	The rejection of Claims 1, 3, 10, 11, 25 and 28 under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, in the Non-Final Office Action mailed 20 January 2022, is withdrawn in view of Applicants' amendment received 20 May 2022, in which the cited claim was amended.

The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. §112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

35 U.S.C. §112(a)  and pre-AIA  35 U.S.C. §112, first paragraph require that the specification include the following (MPEP 2161 (I)):
(A) A written description of the invention; 
(B) The manner and process of making and using the invention (the enablement requirement); and 
(C) The best mode contemplated by the inventor of carrying out his invention. 


Claims 1, 3, 10, 11, 25, 28 and 47-49 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contain(s) subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
[Claims 3, 10, 11, 25, 28 and 47-49 are dependent on claim 1, contain the limitations of claim 1, and, therefore, are rejected for the same reason.]
[This rejection cited in view of Applicant’s amendment.]

	Claims 1, 3, 10, 11, 25, 28 and 47-49  fail to comply with the written description requirement, because they contain new matter.

	Claim 1 recites: “…, and wherein the trans-epithelial electrical resistance of the population of cells in a monolayer is greater than 100 ohms*cm2;…”
	Claims 48 and 49 also recite the term ‘ohms*cm2’.

However, there is no support in the original disclosure nor in the originally-filed claims for cells having a trans-epithelial electrical resistance (TEER) measured in ohms*cm2 units.
For example, the specification recites: “…, wherein the trans-epithelial electrical resistance of the population of cells is greater than 100 ohms” (originally-filed specification, pg. 2, para. 3); and “OpRegen® drug product cells post thawing that were each cultured for 14 days on 12-well plate and then cultured for 3 weeks on a Transwell (as per AM-RPE-15) and demonstrated TEER of 355Ω and 505Ω, respectively” (pg. 69, para. 6).

To overcome this rejection, Applicant may attempt to demonstrate (by means of argument or evidence) that the original disclosure establishes that he or she was in possession of the amended claims, the claims may be amended to recite TEER units that are supported by the specification or the claims describing ‘ohms*cm2’ may be canceled.

35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 10, 11, 25, 28 and 47-49 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
[Claims 3, 10, 11, 25, 28 and 47-49 are dependent on claim 1, contain the limitations of claim 1, and, therefore, are rejected for the same reason.]
[This rejection cited in view of Applicant’s amendment.]

Claims 1, 3, 10, 11, 25, 28 and 47-49 are indefinite because the metes and bounds of the claimed subject matter are not clear.

Claim 1 recites: “…, and wherein the trans-epithelial electrical resistance of the population of cells in a monolayer is greater than 100 ohms*cm2;…”
	Claims 48 and 49 also recite the term ‘ohms*cm2’.

	However, it is not clear what is meant by the term ‘ohms*cm2’; i.e., it is not clear what the asterisk means within the context of the term. (Typically, as a symbol in mathematics, the asterisk refers to the operation of multiplication.) The specification does not recite the term ‘ohms*cm2’ as a measurement for trans-epithelial electrical resistance (TEER). Vaajasaari et al. (on the record; cited in the 103 rejection below) teaches “…primary and immortalized RPE cell lines reaching 206 Ωcm2 and 100Ωcm2, respectively” (pg. 572, column 2, para. 1). Zhang et al. ((2015) Molec. Med. Rep. 11: 1327-1377 (provided here and cited in the 103 rejection below)) shows measurement of TEER in Ω/cm2 units (pg. 1375, Fig. 3 legend and y-axes).
	For the purpose of compact prosecution the term will be interpreted to mean ohm per cm2; i.e. as a ratio relationship.
	Prior art will be applied according to this interpretation.

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1, 11, 25 and 28 under 35 U.S.C. §103 as being unpatentable over Vaajasaari et al. in view of Choudhary et al., Gay et al., and Yin et al., in the Non-Final Office Action mailed 20 January 2022, is withdrawn in view of Applicants' amendment received 20 May 2022.
The rejection of Claim 3 under 35 U.S.C. §103 as being unpatentable over Vaajasaari et al. in view of Choudhary et al., Gay et al., and Yin et al., as applied to claims 1, 11, 25 and 28 above, and further in view of Skeie et al., Elliot et al., R&D Systems, and Shi et al., in the Non-Final Office Action mailed 20 January 2022, is withdrawn in view of Applicants' amendment received 20 May 20.
The rejection of Claim 10 under 35 U.S.C. §103 as being unpatentable over Vaajasaari et al. in view of Choudhary et al., Gay et al., and Yin et al., as applied to claims 1, 11, 25 and 28 above, and further in view of Laursen et al., in the Non-Final Office Action mailed 20 January 2022, is withdrawn in view of Applicants' amendment received 20 May 20.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1, 11, 25, 28, 47 and 48 are rejected under 35 U.S.C. §103 as being unpatentable over Vaajasaari et al. ((2011) Molec. Vision 17: 558-575) in view of Choudhary et al. (International Patent Application Publication No. WO 2015/087231 A1; Intl. Pub. Date: 18 June 2015; Effective Filing Date: 11 December 2013), Gay et al. (U.S. Patent Application Publication No. 2013/0195806 A1), and Yin et al. ((2003) Graefe’s Arch. Clin. Exp. Ophthamol. 241: 834-839).
[All references cited in the Non-Final Office Action mailed 20 January 2022.]
[This rejection cited in view of Applicant’s amendment.]

Vaajasaari et al. addresses some of the limitations of claims 1, 11, 25 and 28, and the limitations of claim 48.
Regarding claims 1, 11, 25, 28 and 48, Vaajasaari et al. shows the production of functional retinal pigment epithelium (RPE) cells from human embryonic (hESCs) and human induced pluripotent stem cells (hiPSCs) in defined and xeno-free conditions (pg. 558, Abstract, Purpose [Claims 1, 25 and 28- A cell population comprising a population of human retinal pigment epithelium (RPE) cells, said population of RPE cells comprising in vitro generated human RPE cells]).
Dysfunctional RPE causes impairment and death of photoreceptor cells, leading to deterioration or total loss of vision. These mechanisms play an important role in the pathogenesis of diseases like age-related macular degeneration (AMD) (pg. 558, column 1, para. 1 thru column 2, lines 1-2). In the search for a more comprehensive therapy for AMD, several cell sources for cell transplantation and tissue engineering have been considered as the most promising candidates (pg. 558, column 2, lines 12-15). Human pluripotent stem cells may serve as an unlimited supply of RPE cells for transplantation (pg. 559, column 1, para. 2 [Claims 1, 25 and 28- for the treatment of retinal degeneration diseases]).
RT-PCR and immunostaining were performed for the cells. Cells from both cell lines expressed all analyzed eye/RPE-specific markers (PAX6, MITF, bestrophin, PMEL, and PEDF) (pg. 566, Table 4, column “PMEL” and “bestrophin”; pg. 570, column 1, para. 2). Table 4 shows that all of the cell lines expressed both PMEL and bestrophin [Claims 1, 25 and 28- at least 95% of cells express PMEL17] [Claim 11- at least 80% of cells express bestrophin]).
Figure 6 shows immunostaining of the basolateral localization of bestrophin (pg. 569, Fig. 6 [Claim 11- by immunostaining]).
In addition, cells were positive for CRALBP, which are important for the functionality of the RPE cell (pg. 565, Fig. 3, panels A & D; pg. 567, column 1, para. 1; pg. 571, Fig. 7, panel B [Claims 1, 25 and 28- CRALBP expression]).
The pigmented cells differentiated from both hESC and hiPSC lines had cobblestone-like morphology, which is typical for RPE cells (pg. 570, column 1, para. 2 [Claims 1, 25 and 28- polygonal RPE cells]).
In the culturing process, the putative hESC-RPE cells reached TEER (trans-epithelial electrical resistance) values of 310 Ωcm2 (pg. 572, column 2, para. 2 [Claims 1, 25 and 28- the trans-epithelial electrical resistance of the population of cells in a monolayer >100 ohms/cm2] [Claim 48- the trans-epithelial electrical resistance of the population of cells in a monolayer >150 ohms/cm2]).

Although claims 25 and 28 are being examined as product-by-process claims (see next), it is noted that Vaajasaari et al. shows RPE differentiation efficiency has been recently enhanced with a prolonged culture period and cell culture supplements. Studied supplements minimally include: nicotinamide (NIC) and Activin A (pg. 559, column 1, para. 3). Activin A is a known inducer of RPE cell fate (pg. 572, column 2, para. 2). 
 
 	It is noted that claims 25 and 28 are interpreted as containing product-by-process language. Claim 25 contains product-by-process language, and claim 28 depends on claim 25 and further describes the process. 
The determination of patentability will be based on the cited product only; i.e., the method will be considered only in the context of how said method has affected the product in terms of its characteristics or properties. The specifics of the actual method step(s) do not contribute to the determination of patentability of said product.
MPEP 2113 states:  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

It is noted that claim 1 recites the conditional phrase: “…; and wherein the cell population remains between 70% and 93% viable after about 8 hours in the presence of an intraocular irrigating solution.” In other words, when the cell population is in the presence of an intraocular irrigating solution, the cell population viability is between 70% and 93% after about 8 hours, which is language that does not appear to limit the claim to the particular cell population structure as claimed (MPEP 2111.04) (See Gay et al. and Yin et al. next). Nor is the condition required by the claim; for example, the claimed subject matter does not describe a composition comprising the RPE cell population and an intraocular irrigating solution. However, at the discretion of the Examiner, the amendment is being considered here.

Vaajasaari et al. does not explicitly show: 1) PMEL17 [Claims 1, 25 and 28]; 2) at least 95% of cells express cellular retinaldehyde binding protein (CRALBP) [Claims 1, 25 and 28]; 3) the RPE cells are in suspension, including in a single cell suspension [Claims 1 and 47]; and 4) the cell population remains between 70% and 93% viable after about 8 hours in the presence of an intraocular irrigating solution [Claim 1].

Choudhary et al. addresses some of the limitations of claims 1, 25 and 28, addresses the limitations of claim 47, and provides information that would have  motivated one of ordinary skill in the art to have expected that at least 95% of in vitro generated RPE cells would express CRALBP, by way of addressing the limitations of claims 1, 25 and 28.
Choudhary et al. shows methods for producing retinal pigment epithelial (RPE) cells from pluripotent cells (pg. 1, lines 5-6 [nexus to Vaajasaari et al.] [producing RPE cells from pluripotent (stem) cells]).
Regarding claims 1, 25 and 28, cells were maintained in culture for 14 days. The resulting cells were characterized by testing for RPE markers (minimally, PMEL17 and CRALBP) by immunocytochemistry and qPCR. More than 90% of the cells expressed the RPE marker PMEL17 (pg. 30, lines 30-33 [Claims 1, 25 and 28- PMEL17] [nexus to Vaajasaari et al.] [expression of PMEL and CRALBP]).
Figures 6 and 7 show that expression of PMEL17 was close to 100% under almost all seeding densities (pg. 4, lines 21-26 and Figs. 6 and 7, top graph). Quantification for PMEL17 and CRALBP immunostaining, 15 days post replating and maintained under specific culture conditions, showed greater than 70% expression of both markers (Figure 8C) (pg. 36, lines 8-23 and Fig. 8C [Claims 1, 25 and 28- RPE cells co-express PMEL17 and CRALBP]).

Although claims 25 and 28 are being examined as product-by-process claims (see interpretation above), it is noted that Choudhary et al. shows one particular embodiment with regard to culturing hESCs to produce RPE cells in which cells were cultured from day 1 to day 2 without activin A. On day 6, BMP or activin A + nicotinamide or nothing was added to the media for 3 days. On day 9, BMP or activin A and nicotinamide were withdrawn  (pg. 32, lines 19-26 [nexus to Vaajasaari et al.] [culturing cells in activin A and nicotinamide]).

Further regarding claim 1, and regarding claim 47, Choudhary et al. shows that in some embodiments, some steps of the disclosed methods may be performed in a three-dimensional culture under non-adhesion conditions, such as suspension culture. In suspension culture, a majority of cells freely float as single cells, cell clusters and or as cell aggregates in a liquid medium (pg. 21, lines 20-23 [Claim 1- the RPE cells are in suspension] [Claim 47- the RPE cells are in a single cell suspension]).

Gay et al. in view of Yin et al. provide information that would have motivated one of ordinary skill in the art to have expected that the RPE cell population, as shown by Vaajasaari et al. in view of Choudhary et al., would maintain a high level of viability (e.g., between 70% and 93%) after about 8 hours in an intraocular irrigating solution, by way of addressing the limitations of claim 1.

Gay et al. shows pharmaceutical compositions comprising retinal pigment epithelial (RPE) cells; and a pharmaceutically acceptable carrier (pg. 2, para. [0016]). Said RPE cells may be positive for one or more of RPE cell markers, which include RPE65, CRALBP, PEDF, Bestrophin, MITF, Otx2 and PAX6 (pg. 4, para. [0032] [nexus to Vaajasaari et al. and Choudhary et al.] [a population of RPE cells, CRALBP, PEDF, Bestrophin, PAX6, MITF]).
Regarding claim 1, pharmaceutical preparations suitable for administration may comprise the RPE cells in combination with one or more sterile isotonic solutions (e.g., balanced salt solution (BSS)). Exemplary pharmaceutical preparations comprise RPE cells in combination with BSS PLUS® (a balanced salt solution containing, in each mL, sodium chloride 7.14mg, potassium chloride 0.38mg, calcium chloride dihydrate 0.154mg, magnesium chloride hexahydrate 0.2mg, dibasic sodium phosphate 0.42mg, sodium bicarbonate 2.1mg, dextrose 0.92mg, glutathione disulfide (oxidized glutathione) 0.184mg, hydrochloric acid and/or sodium hydroxide (to adjust pH to approximately 7.4) in water) (pg. 25, para. [0256]). The concentration of RPE cells in said pharmaceutical composition may be sufficiently high, so that no more than about 10% of said RPE cells lose viability in 4 hours (pg. 2, para. [0019]).

Compare to Applicant’s working examples in which BSS Plus (also written as BSS+, BSS plus) was used exclusively as the intraocular irrigating solution as RPE cell population carrier (originally-filed specification, pg. 55-68, Examples 5-7).

Yin et al. shows experiments in which the effects of different intraocular irrigating solutions on the apoptosis of cultured RPE cells were investigated. Three solutions were tested: modified lactate solution, BSS and BSS plus. Of the three solutions tested, BSS plus showed the least apoptosis (programmed cell death) (pg. 834, Title and Summary; pg. 835, Table 1 [nexus to Gay et al.] [BSS Plus]). The ability of BSS plus to maintain normal endothelial structure and function is directly related to its chemical similarity to aqueous humor. The presence of the proper bicarbonate buffer, of glucose to provide energy for intracellular metabolic pathways, and of glutathione to prevent oxidative damage all represent improvements over BSS. BSS plus was also found to cause less damage to the barrier properties of the RPE cells than other solutions. The observed difference can largely be attributed to the buffer system and presence/absence of GSSG (glutathione disulfide (oxidized glutathione)) in the solution. Bicarbonate, a physiologic buffer system, has been shown to be essential for normal retinal function. It may be possible that GSSG in the intraocular irrigating solution exerts a beneficial effect on intraocular redox state (pg. 838, column 2, para. 1 thru 2).

Compare to Applicant’s working examples in which BSS Plus (also written as BSS+, BSS plus) was used exclusively as the intraocular irrigating solution as RPE cell  population carrier (originally-filed specification, pg. 55-68, Examples 5-7).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the population of cells comprising in vitro generated retinal pigment epithelium (RPE) cells, as shown by Vaajasaari et al., by: 1) culturing the cells so that at least 95% of the RPE cells co-express PMEL17 and CRALBP [Claims 1, 25 and 28]; and 2) preparing a cell population of RPE cells in suspension, including single cell suspension [Claims 1 and 47], with a reasonable expectation of success, because Choudhary et al. shows that a population of RPE cells can have varying levels of, e.g., PMEL17, depending on the culture conditions utilized (e.g., >90% in one embodiment and >70% in another embodiment) (MPEP 2143 (I)(G). Therefore, one of ordinary skill in the art of cell cultivation and differentiation would understand that culture conditions could be optimized in order to recover, e.g., RPE, cells with a specific cell marker phenotype and specific expression levels of said cell marker, e.g., at least 95% expression of PMEL17 and CRALBP (MPEP 2144.05 (II)). In addition, although not quantitatively assessed, Vaajasaari et al. shows immunocytostaining of differentiated RPE cells for CRALBP using anti-CRALBP antibody (pg. 565, Fig. 3, panels A & D; pg. 571, Fig. 7, panel B). Because of the extensive staining of anti-CRALBP shown in the figures, one of ordinary skill in the art could select any number of cells in a field of differentiated RPE cells such that at least 95% of said cells expressed CRALBP (MPEP 2143 (I)(G) and MPEP 2144.05 (II)(A)).
In addition, Choudhary et al. shows that a population of RPE cells may be prepared as a suspension, including a single cell suspension (MPEP 2143 (I)(G)).
One of ordinary skill in the art would have been motivated to have made that modification, because both Vaajasaari et al. and Choudhary et al. teach that: 1) CRALBP is a cell marker that is typically used to identify RPE cells, because naturally occurring RPE cells express, minimally, CRALBP; and 2) CRALBP is important for the functionality of retinal pigment epithelium (Vaajasaari et al., pg. 570, column 1, para. 2). Therefore, one would be motivated to ensure that RPE cells, that are produced for therapeutic application, exhibit an optimal level of those cell markers that are indicative of the cells’ proper functioning in the context of providing a restorative epithelium.
It would have been further obvious to have generated the RPE cell population by following the culturing steps as recited in claims 25 and 28 [Claims 25 and 28], with a reasonable expectation of success, because the culturing steps are product-by-process steps and produce the cell population (i.e., product) described in claim 1, which is shown by both Vaajasaari et al. and Choudhary et al. above. On the other hand, both Vaajasaari et al. and Choudhary et al. show and/or teach that both nicotinamide and activin A are typically used in the cultivation of cells to be differentiated into RPE cells. In addition, Choudhary et al. also shows that during the duration of pluripotent cell cultivation to produce RPE cells, nicotinamide and/or activin A can be added or omitted, depending on the culturing stage of said pluripotent cells. Therefore, one of ordinary skill in the art would use routine optimization to design a specific cell culture method for the differentiation of RPE cells depending on, e.g., the type of pluripotent source cells, and the use of growth-related factors that are incorporated into the cell culture medium (MPEP 2143 (I)(G) and MPEP 2144.05 (II)(A)).  
One of ordinary skill in the art would have been motivated to have made that modification, because one would be motivated to ensure that RPE cells, that are produced for therapeutic application, exhibit an optimal level of those cell markers that are indicative of the cells’ proper functioning in the context of providing a restorative epithelium, which could be accomplished by optimizing the cell culturing medium and protocol.
It would have been further obvious to have expected a(n) RPE cell population to have maintained a high level of viability (e.g., between 70% and 93%) after about 8 hours in the presence of an intraocular irrigating solution [Claim 1], because Gay et al. teaches that RPE cells may be formulated with a pharmaceutically acceptable carrier which is one or more isotonic aqueous or non-aqueous solutions, including BSS, preferably, BSS PLUS; and that the resulting composition would be formulated so that no more than 10% of the RPE cells would lose viability after 4 hours. An 8-hour time point was not tested. Therefore, one of ordinary skill in the art of mammalian cell culture would use routine optimization to determine a composition that would allow at least 91% of the RPE cells to remain viable after about 8 hours, instead of 4 hours, unless a criticality can be shown for the limitation (MPEP 2144.05 (II)(A) and (III)(A)).
In addition, Gay et al. suggests that manipulation of the concentration of RPE cells in the pharmaceutical composition can control the level of viability loss in said pharmaceutical composition, by stating that the concentration of RPE cells in the pharmaceutical composition should be high enough to show a viability of no more than 10% after 4 hours (pg. 2, para. [0019]). Therefore, it would be obvious to one of ordinary skill in the art to increase the concentration of RPE cells in the RPE cell population in order to increase the viability (e.g., between 70% and 93%) over a longer period of time (after about 8 hours) (MPEP 2143 (I)(G) and MPEP 2144 (I)).
One of ordinary skill in the art would have been motivated to have made that modification, because Yin et al. shows that, in comparing three different intraocular irrigating solutions, BSS plus resulted in the least level of apoptosis when RPE cells were cultured in the presence of each of the three solutions. Yin et al. also teaches that the (bio)chemical composition of the BSS plus solution may be the reason for its ability to reduce apoptosis (programmed cell death) in RPE cells. It is noted that Applicant utilizes BSS plus exclusively in working examples incorporating RPE cell suspensions (originally-filed specification, pp. 55-68, Examples 5 thru 7). Therefore, one would have been motivated to have used BSS plus as an intraocular irrigating solution carrier, with the expectation that it would maintain RPE cells to a high level of viability (e.g., at least 91%) after an extended period of time (e.g., for 8 hours). That is, it appears, with regard to the claimed subject matter, that it is the chemical composition/properties of the intraocular irrigating solution- and not the properties of the RPE cells themselves- that are key to maintaining high RPE cell viability over an extended period of time (MPEP 2144 (I) and (II)). On the other hand, according to Gay et al., it is the concentration of RPE cells in the pharmaceutical composition (which may include an intraocular irrigating solution) that also controls the level of viability of said cells after an extended period of time.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 
 
Claim 3 is rejected under 35 U.S.C. §103 as being unpatentable over Vaajasaari et al. in view of Choudhary et al., Gay et al., and Yin et al., as applied to claims 1, 11, 25, 28, 47 and 48 above, and further in view of Skeie et al. ((2011) Molec. Vision 17: 576-582), Elliot et al. ((2006) Invest. Ophthalmol. Vis. Sci. 47(4): 1696-1702; NIH Public Access page numbering 1-17), R&D Systems ((1999) Interleukin 6. Datasheet [online]), and Shi et al. ((2008) Invest. Ophthalmol. Vis. Sci. 49(10): 4620-4630; NIH Public Access page numbering 1-23).
[All references cited in the Non-Final Office Action mailed 20 January 2022.]

Vaajasaari et al. in view of Choudhary et al., Gay et al., and Yin et al., as applied to claims 1, 11, 25, 28, 47 and 48 above, do not show: 1) the cells of the population secrete each of angiogenin, TIMP2, sgp130, and sTNF-R1 [Claim 3].

Skeie et al. addresses some of the limitations of claim 3.
Regarding claim 3, Skeie et al. shows that the expression of angiogenin in the human retina and retinal pigment epithelium (RPD)-choroid was determined using reverse-transcription  (RT)-PCR and immunoblotting. Angiogenin was synthesized by the human choroid and retina and localized to normal and pathologic vasculature (pg. 576, Abstract- Methods and Results [angiogenin] [nexus to Vaajasaari et al. and Choudhary et al.] [RPE cells] [Claim 3- cells of the population secrete angiogenin]).

Elliot et al. addresses some of the limitations of claim 3.
Regarding claim 3, Elliot et al. shows the impact of oxidant injury on RPE cells with regard to the interaction of MMP-2, MMP-14 and tissue inhibitor of metalloproteinases (TIMP)-2. Human GFP-RPE cells were oxidant injured, and supernatants and cell lysates collected for analysis of TIMP-2 activity. Transient injury resulted in a decrease of both MMP-14 and TIMP-2 activity and protein (pg. 1, Abstract- Purpose, Methods & Results [TIMP-2] [nexus to Vaajasaari et al. and Choudhary et al.] [RPE cells] [Claim 3- cells of the population secrete tissue inhibitor of metalloproteinase 2 (TIMP 2)]).

R&D Systems addresses some of the limitations of claim 3.
Regarding claim 3, R&D Systems states that gp130 (or glycoprotein 130) is the signal transducing subunit of the functional IL-6 receptor (IL-6 R) complex. In the blood of normal individuals, soluble gp130 (sgp130) exists at concentrations approaching 400ng/mL. sgp130 functions as a down-regulator of IL-6 activity, something that is consistent with the observation that the transmembrane region of gp130 is necessary for full IL-6 signaling. Numerous cell types are responsive to IL-6 suggesting that gp130 is widely expressed. Cells known to express IL-6 include retinal pigment cells (pg. 1, para. 4 thru pg. 2, para. 2 [sgp130] [nexus to Vaajasaari et al. and Choudhary et al.] [RPE cells] [Claim 3- cells of the population secrete soluble glycoprotein 130 (sgp130)]).

	Shi et al. addresses some of the limitations of claim 3.
	Regarding claim 3, Shi et al. shows the examination of the physiological responses of human fetal retinal pigment epithelia (hfRPE) after polarized activation of proinflammatory cytokine receptors (pg. 1, Abstract- Purpose & Results [nexus to Vaajasaari et al. and Choudhary et al.] [RPE cells]). The presence and location of corresponding apical and basolateral membrane cognate receptors were confirmed. TNFR1 expression was confirmed by Western blot in hfRPE (pg. 4, para. 3 [sTNF-R1] [Claim 3- cells of the population secrete soluble form of the ubiquitous membrane receptor 1 for tumor necrosis factor-α (sTNF-R1)]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have recognized that the population of cells comprising in vitro generated retinal pigment epithelium (RPE) cells, as shown by Vaajasaari et al. in view of Choudhary et al., Gay et al., and Yin et al., as applied to claims 1, 11, 25, 28, 47 and 48 above, secrete angiogenin, as shown by Skeie et al.; TIMP-2, as shown by Elliot et al.; sgp130, as shown by R&D Systems; and sTNF-R1, as shown by Shi et al., with a reasonable expectation of success, because Skeie et al., Elliot et al., R&D Systems, and Shi et al. all show that these compounds/factors/receptors can be found or would be expected to be found in RPE cells (MPEP 2143 (I)(G)). R&D Systems shows that retinal pigment cells express IL-6, and shows that sgp130 functions in the presence of IL-6 (i.e., as a downregulator of IL-6 activity). Therefore, one of ordinary skill in the art would expect RPE cells to express sgp130 (MPEP 2143 (I)(G) and MPEP 2144(I)).
One of ordinary skill in the art would have been motivated to have made those modifications, because detection of several different RPE cell-specific markers or RPE-specific cell-secreted proteins would aid in verifying the identification of a population of RPE cells. In addition, one would be motivated to ensure that RPE cells, that are produced for therapeutic application, exhibit an optimal level of those cell markers that are indicative of the cells’ proper functioning in the context of providing a restorative epithelium.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 10 is rejected under 35 U.S.C. §103 as being unpatentable over Vaajasaari et al. in view of Choudhary et al., Gay et al., and Yin et al., as applied to claims 1, 11, 25, 28, 47 and 48  above, and further in view of Laursen et al. ((2007) Reprod. BioMed. Online 15(1): 89-98).
[Laursen et al. cited in the Non-Final Office Action mailed 20 January 2022.]

Vaajasaari et al. in view of Choudhary et al., Gay et al., and Yin et al., as applied to claims 1, 11, 25, 28, 47 and 48 above, do not show: 1) the cell population wherein the number of Oct4+TRA-1-50+ cells in the population is below 1:250,000 [Claim 10]. 

Laursen et al. provides information that would have motivated one of ordinary skill in the art to have expected that the population of cells with the cell markers Oct4+TRA-1-60+ would be low (e.g., 1:250,000) in a population of differentiated RPE cells, by way of addressing the limitations of claim 10.
Regarding claim 10, Laursen et al. shows that characterization of human embryonic stem cell (hESC) lines generally includes expression analysis of markers such as OCT4, and TRA-1-60. Expression is usually detected by immunocytochemical staining of entire colonies of hESC (pg. 89, Abstract [Claim 10- the number of Oct4+TRA-1-60+ cells in the population is below 1:250,000]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have recognized that the population of cells comprising in vitro generated retinal pigment epithelium (RPE) cells, as shown by Vaajasaari et al. in view of Choudhary et al., Gay et al., and Yin et al., as applied to claims 1, 11, 25, 28, 47 and 48 above, contains 1:250,000 cells exhibiting Oct4+TRA-1-60+, with a reasonable expectation of success, because Laursen et al. shows that cells that positively stain for the markers OCT4 and TRA-1-60 are identifiable as embryonic stem cells (i.e., not RPE cells). Therefore, it would be obvious to one of ordinary skill in the art to expect that, in a cell population defined as being differentiated RPE cells by their gene expression and/or protein secretion profiles, said cell population would not include an undifferentiated cell type bearing the Oct4+TRA-1-60+ cell markers (viz a viz, the cell type from which the RPE cells were differentiated) (MPEP 2143 (I)(G) and MPEP 2144(I) [nexus to Vaajasaari et al. and Choudhary et al.] [hESCs]). In addition, Choudhary et al. shows some embodiments in which the RPE cells do not express Oct4 (pg. 11, line 29) (MPEP 2143 (I)(G). 
One of ordinary skill in the art would have been motivated to have made that modification, because a way to determine whether a cell population that is intended to become RPE cells is predominantly RPE cells, would be to demonstrate that the population has a very low population of those cells that are not RPE cells. That is, one would expect that the number of cells that are not RPE cells would be very low (e.g., 1:250,000) and, therefore, that cell markers indicative of a cell population that does not  comprise RPE cells to also be low.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Claim 49 is rejected under 35 U.S.C. §103 as being unpatentable over Vaajasaari et al. in view of Choudhary et al., Gay et al., and Yin et al., as applied to claims 1, 11, 25, 28, 47 and 48 above, and further in view of Zhang et al. ((2015; Epublished 2014 Oct. 31) Molec. Med. Rep. 11: 1372-1377).
[This rejection cited in view of Applicant’s amendment.]

Vaajasaari et al. in view of Choudhary et al., Gay et al., and Yin et al., as applied to claims 1, 11, 25, 28, 47 and 48 above, do not show: 1) the transepithelial electrical resistance of the population of cells in a monolayer is greater than 500 ohms*cm2 after three weeks of culture [Claim 49].

Zhang et al. addresses the limitations of claim 49.
Zhang et al. shows a study designed to investigate whether escin exhibits synergistic protective effects against blood‑retinal barrier (BRB) breakdown when combined with glucocorticoid (GC) in an in vitro monolayer BRB model, based on retinal pigment epithelial (RPE) cells (pg. 1372, column 1, Abstract). That is, the study is designed to investigate whether a combination of escin and GCs could produce synergistic protective effects against BRB breakdown in RPE cells (pg. 1372, column 2, last para.) ARPE‑19 cells were cultured in 5 ml complete medium dishes (pg. 1373, column 1, para. 2 [nexus to Vaajasaari et al.] [cultivation of RPE cells]).
Regarding claim 49, the barrier properties were assessed by daily TEER measurements. TEER was not stable until ~2-3 weeks and in vitro BRB models were established (pg. 1373, column 2, lines 7-9). Figure 2 shows the effect of different concentrations of escin and triamcinolone acetonide (TA) and TEER of retinal pigment epithelial cells (ARPE-19) (pg. 1374, Fig. 2 legend). Figure 2 shows that the TEER (in ohm/cm2) is greater than 500 ohm/cm2 for control ARPE-19 cells, and for ARPE-19 cells which have been cultured in vascular endothelial growth factor (VEGF) and TA (1µmol/l). The data show a comparison of ARPE-19 cells grown in VEGF alone, and VEGF in the presence of 0.01, 0.1 or 1.0 µmol/l TA (pg. 1374, Figure 2 [Claim 49- the transepithelial electrical resistance of the population of cells in a monolayer is greater than 500 ohms/cm2 after three weeks of culture]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have recognized that the population of cells comprising in vitro generated retinal pigment epithelium (RPE) cells, as shown by Vaajasaari et al. in view of Choudhary et al., Gay et al., and Yin et al., as applied to claims 1, 11, 25, 28, 47 and 48 above, would have a trans-epithelial electrical resistance (TEER) that is greater than 500 ohms/cm2 after three weeks of culture [Claim 49], as shown by Zhang et al., with a reasonable expectation of success, because Zhang et al. shows that RPE cells when in monolayer culture, which are the cells shown by Vaajasaari et al., exhibit a TEER that is greater than 500 ohms/cm2 (MPEP 2143 (I)(G). Because TEER measures integrity of cellular tight junctions, one of ordinary skill in the art would understand that TEER can only be measured when cells are grown in culture as a monolayer (MPEP 2144 (I)).
In addition, Zhang et al. shows that specific culture conditions (here, the addition of triamcinolone acetonide (TA)) can affect the development of a specific TEER level in monolayer RPE cell cultures (pg. 1374, Fig. 2). Therefore, although Vaajasaari et al. does not show RPE cells with a TEER level of greater than 500 ohms/cm2 (Vaajasaari et al. shows 310 Ωcm2), one of ordinary skill in the art, in view of Zhang et al., would have considered improving the cell culture formulation so as to increase the TEER level of the described RPE cells to greater than 500 ohms/cm2 (MPEP 2143 (I)(G).
One of ordinary skill in the art would have been motivated to have made that modification, because Zhang et al. teaches that breakdown of the blood‑retinal barrier (BRB) is an early event in the pathogenesis of diabetic retinopathy. One consequence of BRB breakdown in diabetics is the accumulation of plasma protein and osmotically obliged fluid in the neural interstitium. This causes pathological retinal swelling, neuronal disorganization and vision loss (pg. 1372, column 1, last para. thru column 2, lines 1-2). That is, one of ordinary skill in the art of the treatment of diabetes or any disease affecting retina in terms of the integrity of the tight junction of RPE cells (which is evaluated by TEER) would be motivated to use a specific RPE population or a specific RPE cell culture medium in order to generate a(n) RPE cell population with as high a TEER value as possible, in order to maintain normal retinal function.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments, pp. 4-5, filed 20 May 2022, with respect to the 35 U.S.C. §101 rejection, have been fully considered but they are not persuasive.
Applicant’s arguments, pp. 6-8, filed 20 May 2022, with respect to the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered but they are either not persuasive or are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s amendment, in which claim 1 was amended, and new claims 47-49 were added.

1. Applicant remarks (pg. 5), with regard to the 101 rejection, that Applicant submits that under the two-step analysis process of patent eligibility, the claim is directed to patent eligible subject matter. Applicant respectfully submits that the claim as amended, while directed to a product of nature, integrates a purpose for the cells and includes elements that add significantly more than the judicial exception. In nature, RPE cells are connected by tight junctions and form a single layer or sheet just outside the neurosensory retina. See, e.g., Yang et al., Front Pharmacol 12:727870 (2021); Kamao et al., Retinal Cell Biol 58:211-220 (2017); and Fronk et al., J Tissue Eng 7: 1-23 (2016), submitted herewith. In contrast, the presently claimed population of cells is generated by enzymatic degradation or mechanical dissociation of RPE cell aggregates, which would necessarily result in disruption of the tight junctions to yield single RPE cells in suspension. Such a formulation does not exist in nature because RPE cells do not naturally exist in suspension.
However, in response to Applicant, most mammalian cells (except, for example, single blood cells) exist in close connection with each other as organized tissue. That is, for example, a population of muscle cells in suspension can form functional muscle tissue under appropriate culture conditions. That is, as a (single cell) suspension the muscle cells retain the biochemical or biophysical characteristics of muscle cells as they would function in a tissue milieu. Similarly, retinal pigment epithelium (RPE) cells retain the (inherent) biochemical or biophysical characteristics that would be required to organize themselves into a monolayer with tight junctions (with a transepithelial electrical resistance (TEER) characteristic) given the appropriate culture conditions or in vivo milieu. The reference of Kamao et al. (cited and provided by Applicant) teaches that in recent years, RPE transplantation started receiving attention again as an alternative therapy for AMD, and transplantation of a human (h)ESC–RPE suspension for patients with Stargardt disease and dry AMD was reported (pg. 216, column 2, para. 1 and pg. 219, column 1, lines 1-2). That is, it is well known that a population of human RPE cells retains the ability to treat retinal disease when administered as a suspension.
In addition, the USPTO 2014 guidance which provides Nature-Based Products examples with regard to subject matter eligibility under 35 USC §101 (https://www.uspto.gov/sites/default/files/documents/mdc_examples_nature-based_products.pdf) shows Example #9 (pp. 13-16) which instructs that claims to an isolated man-made cell (Claim 1) or a composition comprising a population of isolated man-made cells in a container (Claim 4) are ineligible under 35 USC §101. 

2. Applicant remarks (pg. 6, para. 2), with regard to the 103 rejection, that Vaajasaari does not mention or suggest a population of human RPE cells that are in a single cell suspension. Vaajasaari describes generation of RPE layers with a polarized epithelium and well established tight junctions (see results section of abstract). In addition, Vaajasaari fails to disclose a cell population that remains between 70% and 93% viable after about 8 hours. Vaajasaari also does not mention or suggest a population of cells where at least 95% of the cells co-express premelanosome protein (PMEL17) and cellular retinaldehyde binding protein (CRALBP). As such, Vaajasaari is missing multiple features of the independent claim.
However, in response to Applicant, it is well known that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The secondary references of Choudhary et al., Gay et al., and Yin et al. address those claim 1 limitations that the primary reference of Vaajasaari et al. does not address, as discussed in the prior art rejections above.

3. Applicant remarks (pg. 6, last para. thru pg. 7, lines 1-6) that Choudhary also does not mention or suggest a population of cells wherein at least 95% of the cells co-express premelanosome protein (PMEL17) and cellular retinaldehyde binding protein (CRALBP). A showing that the cells express either one or the other cellular marker at high percentage levels, or that they express both at a lower percentage than claimed does not make obvious the presently claimed subject matter. Applicant has discovered that generating cells that express these two markers at that particular percentage is an important quality control measure for ensuring the purity of the cells, a feature that is crucial for therapeutic treatment.
However, in response to Applicant, Vaajasaari et al. teaches that RPE cells express both PMEL and CRALBP as cell markers indicative of RPE cells. Choudhary et al. teaches that that RPE cells express both PMEL17 and CRALBP as cell markers indicative of RPE cells. Therefore, one of ordinary skill in the art would understand that a population of RPE cells expressing a specific combination of cell markers could be identified and isolated (e.g., by flow cytometry, if a cell surface marker, or by cell culture, if excreted as a protein). Applicant has not provided evidence which shows that the instantly-claimed RPE cell population is crucial for therapeutic treatment and does not compare the therapeutic efficacy of the claimed cells to other RPE populations shown in the prior art. 

4. Applicant remarks (pg. 7, para. 1) that the present specification also shows that the physiology of cells produced by different culture methods can be vastly different. For example, a comparison of the presently claimed cells to cells produced by the method of ldelson et al. (Cell Stem Cell 5(4):396-108 (2009)) showed that cells produced by the Idelson method do not exhibit trans-epithelial electrical resistance (TEER) values of greater than 100 ohms*cm2 (Example 10 of the present specification). Likewise, the cited references use different protocols for making RPE cells and thus one of skill in the art would expect the cells to have different properties. For example, Vaajasaari does not mention or suggest transepithelial electrical resistance values that are greater than 500 ohms*cm2 after three weeks of culture, as presently specified in dependent claim 49.
However, in response to Applicant, it is noted that Table 11 presents the data generated by the RPE cells produced by Idelson et al. (2009) compared to the data generated by the instantly-claimed cells (originally-filed specification, pg. 76, Table 11). The table shows that one population of RPE cells produced via the Idelson et al. protocol were 99.91% double positive for the CRALBP+ PMEL17+ cell markers. Therefore, it is clear that CRALBP+ PMEL17+ RPE cells can be recovered via other protocols apart from that shown by Applicant.
On the other hand, the higher TEER levels, shown by the instantly-claimed population of RPE cells, can be attributed to their double positive CRALBP+ PMEL17+ status, which is the only physical characteristic of the cells as described in claim 1. Therefore (and as pointed out by Applicant) different protocols for making RPE cells expect to result in cells with different properties. Applicant does not describe a method in claim 1. Therefore, it would have been obvious to one of ordinary skill in the art to have optimized the method for producing a population of RPE cells, so as to recover cells which, when propagated in monolayer, would exhibit a TEER level of >500ohm/com2. In addition, the newly-cited reference of Zhang et al. renders moot the argument against Vaajasaari et al.

5. Applicant remarks (pg. 7, para. 2) that neither Gay nor Yin correct the above-noted deficiencies because neither Gay nor Yin mention or suggest a population of RPE cells wherein at least 95% of the cells co-express PMEL17 and CRALBP. Neither Gay nor Yin mention or suggest that the RPE cells have a trans-epithelial electrical resistance of greater than 100 ohms*cm2 when in a monolayer. In view of this, one of skill in the art would have no motivation to combine Yin and Gay with Vaajasaari and Choudhary to arrive at the presently claimed subject matter. Even if one were to combine the cited references, there would still be too many features missing to produce the claimed cell population.
However, in response to Applicant, it is well known that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Gay et al. and Yin et al. were cited to address other limitations recited in instant claim 1, not addressed by Vaajasaari et al. or Choudhary et al. 

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631